Citation Nr: 0630795	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-07 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 






INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, in which the RO reopened the 
appellant's claim but denied the benefit sought on appeal.  
The appellant, who had active service from March 1968 to June 
1969, appealed that decision to the BVA and requested that a 
decision review officer (DRO) review his claim de novo. See 
June 2003 Notice of Disagreement; July 2003 statement.  
Thereafter, a DRO issued a revised rating decision in which 
it was determined that new and material evidence had not been 
submitted to reopen the appellant's claim of entitlement to 
service connection for post-traumatic stress disorder. See 
March 2004 rating decision.  The case was then referred to 
the Board for appellate review.    
 
The issue of entitlement to service connection for post-
traumatic stress disorder is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  A rating decision dated in April 1996 found that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for post-traumatic stress 
disorder.

3.  The evidence received since the April 1996 rating 
decision, by itself, or in conjunction with the previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 1996 rating decision, which found that new and 
material evidence had not been submitted to reopen the 
appellant's claim of entitlement to service connection for 
post-traumatic stress disorder, is final. 38 U.S.C.A. §§ 
7103(a), 7104(b) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 
(2006).

2.  The evidence received since the April 1996 rating 
decision is new and material, and the claim for entitlement 
to service connection for post-traumatic stress disorder is 
reopened. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 3.102, 3.156, 3.159, 20.1105 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).

In this case, a letter dated in March 2003 specifically 
informed the appellant of the substance of the VCAA.  
Nevertheless, since this decision represents a complete grant 
of the appellant's appeal in regards to the issue of whether 
the appellant's claim should be reopened, the appellant 
cannot be prejudiced by any deficiency, if any, in the notice 
and assistance requirements of the VCAA.  As such, the Board 
will dispense with any further discussion of the VCAA and 
will proceed to the issue presented on appeal.  


B.  Law and Analysis 

In this case, the appellant filed an initial claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD), 
in September 1993.  The RO considered and denied the 
appellant's claim for service connection in November 1993 
after reviewing service medical records dated from March 1968 
to May 1969 and post-service medical records dated from 
August 1993 to September 1993. See November 1993 rating 
decision.  After reviewing this evidence, the RO determined 
that the appellant had a diagnosis of immature personality 
found to exist prior to service; and that his service medical 
records did not disclose the existence of any acquired 
psychiatric disability that had its inception during active 
service. Id., p. 2.  In addition, the RO found that the 
appellant did not have an established diagnosis of PTSD; nor 
was there any documented stressor event upon which PTSD could 
be diagnosed. Id., p. 3.  The appellant was notified of the 
RO's decision and of his appellate rights, but did not appeal 
that decision. 38 U.S.C.A. § 7103 (a), 7105(c) (West 2002); 
38 C.F.R. §§ 20.1100(a), 20.1104 (2006).  That decision 
represents a final decision.  
 
In August 1995, the appellant requested that his claim of 
entitlement to service connection for PTSD be reopened on the 
basis of new outpatient treatment records that contained a 
diagnosis of PTSD. See VA medical records dated from February 
1995 to September 1995.  Based upon this diagnosis, the 
appellant was afforded a VA examination during which he was 
also diagnosed with chronic PTSD and depressive disorder. See 
October 1995 VA examination report.  The appellant's claim 
was reviewed again in November 1995, at which time it appears 
that the RO reopened the appellant's claim but denied service 
connection on the basis that the evidence did not show the 
appellant experienced a stressor event in service that could 
be associated with a diagnosis of PTSD. See November 1995 
rating decision, p. 2 ("Service connection for post-
traumatic stress disorder remain[s] in disallowed status.  
The evidence considered is new and material.  However, the 
evidence does not show that the veteran has experienced an 
event that is outside the range of usual human experience and 
that would be markedly distressing to almost anyone").  The 
appellant was notified of the RO's decision and of his 
appellate rights, but did not submit a Notice of Disagreement 
to that decision. 38 U.S.C.A. § 7103 (a), 7105(c); 38 C.F.R. 
§§ 20.1100(a), 20.1104.  That decision represents a final 
decision.  

The appellant then submitted another statement in February 
1996 in which he requested that "he would like to reopen" 
his claim of entitlement to service connection for PTSD.  In 
this statement, the appellant referred to additional post-
service VA medical records that he wanted to RO to obtain and 
review. See February 1996 statement in support of claim.  The 
RO associated these records with the appellant's claims file; 
and thereafter issued a rating decision in which it was 
determined that new and material evidence adequate to reopen 
the appellant's claim had not been submitted. See April 1996 
rating decision.  The appellant was notified of the RO's 
decision and of his appellate rights, but did not appeal that 
decision. 38 U.S.C.A. § 7103 (a), 7105(c); 38 C.F.R. 
§§ 20.1100(a), 20.1104.  That decision also represents a 
final decision.  

For the record, the Board finds that the appellant's February 
1996 statement did not constitute a Notice of Disagreement to 
the November 1995 rating decision; and as such, the April 
1996 rating decision is the last final rating decision on 
appeal.  Pursuant to the relevant regulations, an appeal 
consists of a timely filed Notice of Disagreement in writing 
and, after a Statement of the Case has been furnished, a 
timely Substantive Appeal. 38 C.F.R. § 20.200.  A Notice of 
Disagreement must express disagreement with a determination 
of the agency of original jurisdiction and express a desire 
to contest the result. See 38 C.F.R. § 20.201.  It must also 
be filed in writing by the claimant with the RO within one 
year after the date of mailing of notice of the RO decision. 
Id.  The appellant's February 1996 statement did not express 
dissatisfaction or disagreement with the November 1995 
adjudicative determination by the RO or a desire to contest 
the result.  While the appellant reported the availability of 
additional evidence within the one year period following 
notification of the November 1995 rating decision, the filing 
of additional evidence after receipt of notice of an adverse 
determination does not extend the time limit for initiating 
an appeal from that determination. 38 C.F.R. § 20.304.  Under 
the circumstances, the Board finds that the November 1995 
rating decision became final since the appellant did not 
submit a proper Notice of Disagreement regarding this rating 
decision. 38 U.S.C.A. § 7103 (a), 7105(c); 38 C.F.R. 
§§ 20.1100(a), 20.1104.  Therefore, the appellant's February 
1996 statement in support of claim acted as a request to 
reopen; and the April 1996 rating decision is the last final 
rating decision on appeal.  

In a statement received in February 2003, the appellant 
requested that his claim for service connection for PTSD be 
reopened based upon (1) a service medical record, (2) service 
personnel records and (3) a February 2003 VA medical record 
that diagnosed the appellant with PTSD, referenced an alleged 
physical assault in service, and also indicated that the 
appellant was "vulnerable to the stresses of combat because 
of his limitations." See February 2003 VA medical record.  
Based upon this evidence, the appellant asserts that his 
April 1996 rating decision should be reopened; and that the 
evidence as a whole warrants a favorable decision on the 
claim for service connection for PTSD.

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured after the last disallowance is "new and 
material."  Under 38 C.F.R. § 3.156(a), new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the 
evidence to be sufficient to reopen a previously denied 
claim, the evidence must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened. Smith v. West, 12 Vet. App. 312 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The Board 
may then proceed to the merits of the claim on the basis of 
all of the evidence of record.

In this case, the evidence associated with the claims file 
since the April 1996 rating decision consists of a May 1969 
service medical psychiatric certificate showing that the 
appellant was evaluated and diagnosed with immature 
personality; service personnel records consisting of (1) a 
May 1969 operational report of the 84th Engineer Battalion 
and (2) the appellant's June 1969 discharge report indicating 
that he was assigned to Company C and Company D within the 
84th Engineer Battalion; and a February 2003 VA treatment 
record in which the appellant's examiner diagnosed the 
appellant with PTSD that appears to associated with a 
personal assault and "combat stress" from service.     	

The appellant's May 1969 service medical record is not new 
evidence since the original rating decision denying service 
connection in November 1993 noted review of the appellant's 
service medical records dated between March 1968 to May 1969; 
that these records revealed a diagnosis of immature 
personality that existed prior to service; and that the 
appellant was hospitalized prior to service for a "nervous 
breakdown." See November 1993 rating decision.  Thus, even 
though the appellant's actual service medical records are no 
longer contained within the claims file, and appear to have 
been misplaced subsequent to the issuance of the November 
1993 rating decision, the evidence of record shows that 
either the May 1969 service medical record diagnosing the 
appellant with immature personality was previously considered 
in evaluating the appellant's claim or the information 
contained within that record was considered.  Thus, this 
record does not constitute new and material evidence.

However, while the Board finds the appellant's May 1969 
service medical record to be insufficient to reopen his 
claim, the appellant's service personnel records and the 
February 2003 VA treatment record do constitute new and 
material evidence; and it is on the basis of these records 
that the appellant's claim should be reopened.  In this 
regard, the Board observes that neither the appellant's 
service personnel records nor the February 2003 treatment 
record was associated with the claims file at the time of the 
April 1996 rating decision; therefore, this evidence is new 
evidence.  In regards to materiality, the Board finds the 
appellant's June 1969 discharge report to be material 
evidence as it reveals that prior to his discharge for 
unsuitability, the appellant's conduct and efficiency ratings 
for the periods from April 1968 to May 1968 and May 1968 to 
November 1968 were excellent. See service personnel records 
dated in June 1969.  It appears that the appellant was then 
transferred to Vietnam in approximately January 1969. Id., p. 
2 (During the period 16 January 1969 to date . . . "); DD 
214 form (appellant had foreign service for 5 months, 9 
days).  He was stationed with Company D of the 84th Engineer 
Battalion for the period from January 1969 to February 1969; 
and with Company C of the 84th Engineer Battalion from 
February 1969 to June 1969. Service personnel records dated 
in June 1969, p. 2.  The appellant's conduct and efficiency 
ratings during his time with Company D are unknown.  However, 
his conduct was found to be unsatisfactory while stationed 
with Company C; and during his time with that Company, the 
appellant was counseled for problems on at least 7 occasions. 
Id., pgs. 1-2.  Thus, these records reveal what appears to be 
a significant shift in the appellant's behavior subsequent to 
his transfer to Vietnam.  As such, they are material to the 
appellant's claim.   

The May 1969 operational report of the 84th Engineer 
Battalion constitutes material evidence as it indicates the 
Battalion suffered eight casualties and one battle death 
overall during the quarter period ending April 30, 1969; and 
they also dealt with enemy harassment/enemy activity that was 
considered to be moderate and included the use of explosives 
that destroyed two bridges. Id., p. 4.  The report sets forth 
the general duties of the various companies, including 
Company C and Company D.  See May 1969 operational report, p. 
3.  However, the particular companies affected by this enemy 
harassment/enemy activity were not detailed in the report. 
Id. 

Lastly, the Board finds the February 2003 VA treatment record 
to constitute material evidence as it sets forth a new 
alleged stressor of physical assault associated with the 
appellant's claim; and also implies a positive nexus 
statement on behalf of the appellant's claim.  In this 
regard, the Board observes that the appellant has 
consistently reported that his PTSD stressor did not occur 
from a specific event in service, but was rather a direct 
result of being in a "combat zone in which he was exposed to 
the daily pressures of working in a combat zone and, the 
traumatic sights, sounds and smells of war, that he was 
neither emotionally or psychologically capable of handling." 
See February 2003 statement in support of claim; March 2004 
VA Form 9.  However, during his February 2003 medical visit, 
the appellant reported for the first time "about the 
experience that got him sent home early [from Vietnam.]" See 
February 2003 VA medical record.  In regards to this 
experience, the appellant reported that he had been 
physically beaten by a group of soldiers who were friends of 
a man the appellant had been fighting. Id.  As a result, the 
appellant took a truck and fled to another Company. Id.; see 
also May 1969 service medical record (The appellant was noted 
to commandeer a vehicle with a weapon in February 1969; and 
also commandeered a vehicle again in May 1969).  He was 
subsequently detained and discharged from service. Id.  After 
reviewing the appellant's discharge report and obtaining this 
history from the appellant, the VA medical provider opined 
that the appellant performed well prior to being sent to 
Vietnam; however, under the "stress of combat" and 
"interpersonal conflicts with others" in Vietnam, the 
appellant lost rank, had trouble adjusting and was sent home 
because of his reactions to the stress. Id. (emphasis added).  
The language utilized by the VA medical provider is 
indicative of a possible association between the appellant's 
diagnosis of PTSD and a stressor event from service (the 
alleged personal assault).  In addition, the medical record 
appears to imply a relationship between "stresses of 
combat" that the appellant experienced in Vietnam and his 
PTSD.  As such, the Board finds that the February 2003 VA 
medical record constitutes material evidence sufficient to 
reopen the appellant's claim.    

Therefore, the Board concludes that new and material evidence 
has been submitted to reopen the previously denied claim.  
Accordingly, the Board finds that the appellant's claim 
should be reopened. 38 U.S.C.A. § 5108.  However, since the 
Board determines that further development is warranted in 
this case, the case must be remanded. See also Bernard v. 
Brown, 4 Vet. App. 384 (1993).


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for post-traumatic stress 
disorder, and to this extent only, the appeal is granted. 

REMAND

In view of the above determination that the appellant's claim 
is reopened, the Board believes that the RO, consistent with 
the principles set forth in Bernard v. Brown, supra, must be 
provided an opportunity to further develop the record and to 
conduct a de novo review of the reopened claim, based on the 
evidence in its entirety.
 
In particular, the Board notes that although the appellant 
was provided with a notification letter in March 2003 
advising him of the type of evidence necessary to reopen a 
previously denied claim, he has not yet been provided with a 
specific letter advising him of the type of evidence 
necessary to substantiate the underlying claim for service 
connection based upon a physical assault, to include an 
explanation of applicable disability ratings and effective 
dates should the appellant's claim of entitlement to service 
connection be granted. Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Thus, the Board concludes that a remand is necessary so that 
the appellant can be provided with the appropriate notice 
pursuant to 38 U.S.C.A. § 5103(a); and so the RO can 
undertake additional evidentiary development as set forth 
below.  

In this regard, the Board observes that no attempt has been 
made to obtain the appellant's service personnel records, 
which may corroborate or rebut the appellant's assertions 
that he did not have any problems following orders and/or 
performing his duties prior to being sent to Vietnam. See 
February 2003 statement in support of claim.  In addition, 
while the appellant reports being treated at a mental 
institution prior to his entry into service (as reflected in 
the November 1993 rating decision), no attempt has been made 
to associate those records with the claims file.  See 
February 2003 statement in support of claim.  Lastly, the 
Board views the new February 2003 VA medical record contained 
in the claims file as a possible medical nexus opinion in 
favor of the appellant's claim.  In light of this opinion and 
the fact that the only PTSD VA examination of record was 
performed in October 1995 without review of the appellant's 
claims file, the Board finds that a new VA examination should 
be provided to the appellant. See October 1995 VA examination 
report.  
 
Accordingly, this case is remanded for the following actions:
 
1.  The RO should ensure that all 
notification and development action required 
by the VCAA and implementing VA regulations 
is completed, including the notification 
requirements and development procedures 
contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  
In this regard, the RO should specifically 
notify the appellant of the type of relevant 
evidence that may assist in substantiating a 
PTSD claim based upon a personal assault 
pursuant to 38 C.F.R. § 3.304(f)(3).

2.  The RO should undertake efforts to 
obtain the appellant's service personnel 
records in an attempt to corroborate the 
appellant's assertions regarding his 
experiences in Vietnam, including the alleged 
personal assault that he claims precipitated 
his commandeering a vehicle in service.  
These efforts should include, but are not 
limited to, requesting assistance from the 
U.S. Army and Joint Services Records Research 
Center (JSRRC); requesting the unit history 
from the National Archives and Records 
Administration; requesting daily staff 
journals, after action reports, monthly 
summary, and morning reports; and requesting 
assistance from another appropriate Federal 
archive.  The RO should determine the exact 
nature of the appellant's duties in service 
and the assignments he was engaged in while 
serving in Vietnam; as well as the likelihood 
of his exposure to enemy attacks and/or enemy 
harassment.  

3.  The RO should contact the appellant in 
order to obtain additional information that 
will permit the RO to verify the appellant's 
alleged stressors while in service.  With 
respect to the alleged personal assault 
stressor set forth in the February 2003 VA 
medical record, the appellant should be asked 
to provide an approximate time frame (or 
season of the year) during which this event 
occurred.  The appellant should be informed 
that this information is absolutely necessary 
to permit verification of his contentions that 
he experienced the above-referenced stressor 
while in service. 

4.  The appellant should be requested to 
furnish the complete names and addresses of 
any medical providers who have diagnosed and 
treated him for any psychiatric disorder 
prior to his entrance into service or 
subsequent to his discharge from service.  
In particular, the appellant should provide 
the name and address of the facility where 
he states he was institutionalized prior to 
his entry into service. See February 2003 
statement in support of claim.  The 
appellant should be asked to provide 
specific authorizations for the release of 
medical records from the above-referenced 
list.  After obtaining the necessary 
authorizations, the RO should associate 
those records with the claims file.  The 
appellant should also be informed, in the 
alternative, that he may obtain these 
records himself and submit them to the RO.  

5.  After the actions set forth above have 
been completed, the appellant should be 
afforded a VA psychiatric examination to 
determine whether the appellant meets the 
criteria for PTSD contained in DSM-IV; and 
if so, whether this diagnosis is as likely 
as not related to a specific verified trauma 
experienced during service.  The examiner 
should specify the factors relied upon to 
support the diagnosis and the specific 
stressor(s) which prompted the diagnosis.  
The claims file must be made available to 
the examiner for review in connection with 
the examination.  If the appellant's is 
found to have a current diagnosis of 
personality disorder (such as immature 
personality) as either the sole diagnosis or 
in addition to other diagnoses (such as 
PTSD), and that disorder was also present 
prior to and during military service, the 
examiner should comment on whether the 
appellant's inservice personality disorder 
was subject to a superimposed disease or 
injury during service which resulted in a 
current psychiatric disability, apart from a 
personality disorder.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished, but should include 
psychological testing.  A clear rationale 
for all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of considerable 
assistance to the Board.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


